DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 has been amended to recite “wherein the MEA is configured such that water and carbon dioxide are generated at the bipolar interface and the anion-conducting polymer layer is configured to allow CO2 and water transport in the anion-conducting layer and away from the bipolar interface”.  The first portion of the new claim language (“the MEA is configured such that water and carbon dioxide are generated at the bipolar interface”) is described in the specification as filed at page 27 in paragraph [0091] as occurring through combination of protons coming towards the interface from the anode and carbonate or bicarbonate ions coming towards the interface from the cathode to form carbonic acid that decomposes into water and carbon dioxide.  Thus, the first portion of the new claim language is interpreted as being conditional on water being the reactant at the anode and carbon dioxide being the reactant at the cathode, with the bipolar membrane having a proton/cation exchange layer adjacent the anode and an anion exchange layer adjacent the cathode.  The second portion of the new claim language (“the anion-conducting layer is configured to allow CO2 and water transport in the anion-conducting layer and away from the bipolar interface”) is indicated by Applicant as supported by the specification by at least paragraphs [0198]-[0200] of the specification as filed.  Those paragraphs indicate that the anion-conducting layer includes pores which aid in the transportation of the CO2- and water away from the bipolar interface.  However, the specification also indicates in the same paragraphs that the CO2 transport may occur within the anion exchange polymer and in figs. 3 and 9 and paragraphs [0240]-[0241] that water transport occurred through both electroosmotic drag and diffusion through both the proton/cation exchange membrane and the anion exchange membrane.  While the electroosmotic drag is shown as bringing water to the bipolar interface, the diffusion is shown as being capable of transporting water away from the bipolar interface.  This diffusion occurs due to chemical potentials and the capability of water molecules to move through the solid polymer membranes.  Thus, the second portion of the new claim language is not limited to the anion-conducting layer being porous, and includes the anion-conducting polymer forming the layer permitting transport of carbon dioxide and water, which appears to be a fundamental property of the anion exchange polymer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that Applicant deleted one option from the Markush group at the end of claim 1, from which each of these claims depend.  The remaining Markush group members in claim 1 require direct contact between the cation-conducting polymer layer and the anion-conducting polymer layer.  However, each of claims 6-9 require a second anion-conducting polymer interposed at the bipolar interface (i.e. between the cation-conducting polymer layer and the anion-conducting polymer layer).  The specification as filed did not show how to interpose a second anion-conducting polymer at the bipolar interface when the bipolar interface included either cross-linking of the cation-conducting polymer layer with the anion-conducting polymer layer or interpenetration of the cation-conducting polymer layer and the anion-conducting polymer layer.  
Note that since interpenetration or cross-linking of the cation-conducting polymer layer with the anion-conducting polymer layer is impossible when a second anion conducting polymer was interposed at the bipolar interface, such a device is impossible to construct such that no further rejections (such as anticipation or obviousness) are made.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 2017/0183789) in view of Pintauro et al (US 2019/0134570).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.
With respect to the claim limitation “the MEA is configured such that water and carbon dioxide are generated at the bipolar interface”, Matthews et al show (see fig. 1) that water is input as the anode reactant with the product being oxygen gas, such that one of ordinary skill in the art would have understood that protons are generated at the anode by being stripped from the water molecules and transported towards the bipolar interface.  Matthews et al teach (see paragraph [0052]) that carbon and bicarbonate ions were generated when the carbon dioxide reactant was dissolved in water, and using humidified carbon dioxide as the feed to the cathode.  Thus, carbonate and/or bicarbonate ions are generated at the cathode, which, under influence of the electric potential, are forced towards the bipolar interface.  Hence, the MEA of Matthews et al was capable of bringing protons and carbonate/bicarbonate ions together at the bipolar interface and thus was capable of generating water and carbon dioxide at the bipolar interface.  
With respect to the claim limitation “the anion-conducting layer is configured to allow CO2 and water transport in the anion-conducting layer and away from the bipolar interface”, the anion-conducting layer of Matthews et al was made from an anion exchange polymer (e.g. paragraph [0013]).  Based upon the interpretation of the claim language above, the anion exchange polymer of Matthews et al is considered to be inherently capable of transporting both carbon dioxide and water, in molecular form, away from the bipolar interface.  Note that the claim does not recite a minimum transportation amount, such that any transportation of even one molecule falls within the claim scope.  
Thus, Matthews et al fail to teach that the bipolar membrane interface included (a) covalent cross-linking of the cation-exchange polymer layer with the anion-exchange polymer layer or (b) interpenetration of the anion-exchange polymer layer with the cation-exchange polymer layer.  
Pintauro et al teach (see abstract, fig. 1, paragraphs [0081]-[0082]) an enhancement for bipolar membranes comprising interpenetration of the anion-conducting polymer layer and the cation-conducting polymer layer which achieves the effect of increasing interfacial area for water splitting at the junction (i.e. interface) between the layers which increases adhesion between the two layers and lowers the membrane voltage drop for the same operating current density.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the interpenetration of the anion-conducting polymer layer and the cation-conducting polymer layer taught by Pintauro et al to the bipolar membrane of Matthews et al because Pintauro et al teach that the interpenetration increased adhesion between the two polymer layers and also lowered the membrane voltage drop.
Regarding claim 2, Pintauro et al teach using the interpenetration of the two polymer layers.  Further, Pintauro et al teach (see paragraph [0014]) the interface having protrusions of 1-25 m.
Regarding claim 3, Pintauro et al teach using the interpenetration of the two polymer layers.  Further, Pintauro et al teach (see paragraph [0014]) the interface having protrusions of 1-25 m.  Lastly, in paragraph [0140], Pintauro et al describe creating a 6 m thick interface between two 12 m thick layers of polymer, which is equivalent to 50% of the total thickness of the anion-conducting polymer layer.
Regarding claim 4, Pintauro et al teach using the interpenetration of the two polymer layers.  Since the interface layer comprised anionic-exchange polymer on one side and cationic-exchange polymer on the other side, one of ordinary skill in the art would have expected a natural gradient to exist in the interpenetrating interface layer.  
Regarding claim 5, Pintauro et al teach using the interpenetration of the two polymer layers thereby forming a mixture of the anion-exchange polymer and the cation-exchange polymer at the interface.  
Claims 1, 12, 13, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 2017/0183789) in view of Xu et al (“Preparation of PVA-GA-CS/PVA-Fe-SA bipolar membrane and its application in electro-generation of 2,2-dimethyl-3-hydroxypropionic acid”).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.
With respect to the claim limitation “the MEA is configured such that water and carbon dioxide are generated at the bipolar interface”, Matthews et al show (see fig. 1) that water is input as the anode reactant with the product being oxygen gas, such that one of ordinary skill in the art would have understood that protons are generated at the anode by being stripped from the water molecules and transported towards the bipolar interface.  Matthews et al teach (see paragraph [0052]) that carbon and bicarbonate ions were generated when the carbon dioxide reactant was dissolved in water, and using humidified carbon dioxide as the feed to the cathode.  Thus, carbonate and/or bicarbonate ions are generated at the cathode, which, under influence of the electric potential, are forced towards the bipolar interface.  Hence, the MEA of Matthews et al was capable of bringing protons and carbonate/bicarbonate ions together at the bipolar interface and thus was capable of generating water and carbon dioxide at the bipolar interface.  
With respect to the claim limitation “the anion-conducting layer is configured to allow CO2 and water transport in the anion-conducting layer and away from the bipolar interface”, the anion-conducting layer of Matthews et al was made from an anion exchange polymer (e.g. paragraph [0013]).  Based upon the interpretation of the claim language above, the anion exchange polymer of Matthews et al is considered to be inherently capable of transporting both carbon dioxide and water, in molecular form, away from the bipolar interface.  Note that the claim does not recite a minimum transportation amount, such that any transportation of even one molecule falls within the claim scope.  
Thus, Matthews et al fail to teach that the bipolar membrane interface included (a) covalent cross-linking of the cation-exchange polymer layer with the anion-exchange polymer layer or (b) interpenetration of the anion-exchange polymer layer with the cation-exchange polymer layer.  
Xu et al teach (see abstract, fig. 2, sections 1 and 4) creating a bipolar membrane for conducting electrolysis, wherein the anion exchange polymer layer (PVA-GA-CS) was cross-linked to the cation exchange polymer layer (PVA-Fe-SA) using glutaraldehyde.  The cross-linked bipolar membrane exhibited good “electrochemical property”, had improved ionic conductivity and high current efficiency when used for electrolysis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a glutaraldehyde crosslinked bipolar membrane as taught by Xu et al for the bipolar membrane of Matthews et al because Xu et al teach that the glutaraldehyde crosslinked bipolar membrane had improved ionic conductivity and good electrochemical property and permitted high current efficiency when used for electrolysis.
Regarding claims 12, 13 and 16, per paragraph [0067] of the instant specification, glutaraldehyde is a chemical that meets the definition of these claims, where [Ak] was a substituted alkylene and [L] was a covalent bond.  Additionally, since glutaraldehyde possessed covalent bonds at either end of the alkylene group, L3 was 2.  
Claims 1, 10, 12, 13, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 2017/0183789) in view of Yang et al (“Preparation of a bipolar membrane by photografting polymerization”).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.
With respect to the claim limitation “the MEA is configured such that water and carbon dioxide are generated at the bipolar interface”, Matthews et al show (see fig. 1) that water is input as the anode reactant with the product being oxygen gas, such that one of ordinary skill in the art would have understood that protons are generated at the anode by being stripped from the water molecules and transported towards the bipolar interface.  Matthews et al teach (see paragraph [0052]) that carbon and bicarbonate ions were generated when the carbon dioxide reactant was dissolved in water, and using humidified carbon dioxide as the feed to the cathode.  Thus, carbonate and/or bicarbonate ions are generated at the cathode, which, under influence of the electric potential, are forced towards the bipolar interface.  Hence, the MEA of Matthews et al was capable of bringing protons and carbonate/bicarbonate ions together at the bipolar interface and thus was capable of generating water and carbon dioxide at the bipolar interface.  
With respect to the claim limitation “the anion-conducting layer is configured to allow CO2 and water transport in the anion-conducting layer and away from the bipolar interface”, the anion-conducting layer of Matthews et al was made from an anion exchange polymer (e.g. paragraph [0013]).  Based upon the interpretation of the claim language above, the anion exchange polymer of Matthews et al is considered to be inherently capable of transporting both carbon dioxide and water, in molecular form, away from the bipolar interface.  Note that the claim does not recite a minimum transportation amount, such that any transportation of even one molecule falls within the claim scope.  
Thus, Matthews et al fail to teach that the bipolar membrane interface included (a) covalent cross-linking of the cation-exchange polymer layer with the anion-exchange polymer layer or (b) interpenetration of the anion-exchange polymer layer with the cation-exchange polymer layer.  
Yang et al teach (see abstract, sections 1, 2.1, 2.2, and 4) creating a bipolar membrane, wherein the anion exchange polymer layer was exposed to a monomers of a cation exchange polymer in the presence of a cross-linking chemical (divinylbenzene or neopentyl glycol diacrylate).  The cross-linking chemical increased the grafting of the cation exchange polymer layer to the anion exchange polymer layer.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a divinylbenzene or nopentyl glycol diacrylate crosslinked bipolar membrane as taught by Yang et al for the bipolar membrane of Matthews et al because Yang et al teach that the cross-linking agent enhanced grafting (i.e. adhesion) of the two polymer layers of the formed bipolar membrane.
Regarding claim 10, divinylbenzene meets the requirements of formula (I) where R7 and R8 are H or aliphatic (-CH=CH2).  
Regarding claims 12 and 16, neopentyl glycol diacrylate (H2C=CHCO2CH2)2C(CH3)2) met the requirements of claim 12 of [Ak] where Ak was a substituted alkylene or heteroalkylene and the linking moiety [L] included -O- or -C(O)- or -OC(O)-.  
Regarding claim 13, neopentyl glycol diacrylate (H2C=CHCO2CH2)2C(CH3)2) met the requirements of claim 13 of Ak-[X’]2 where X’ included -C(O)- or -O-.  
Claims 1, 10-16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 2017/0183789) in view of Balster et al (“Tailoring the interface layer of the bipolar membrane”).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.
With respect to the claim limitation “the MEA is configured such that water and carbon dioxide are generated at the bipolar interface”, Matthews et al show (see fig. 1) that water is input as the anode reactant with the product being oxygen gas, such that one of ordinary skill in the art would have understood that protons are generated at the anode by being stripped from the water molecules and transported towards the bipolar interface.  Matthews et al teach (see paragraph [0052]) that carbon and bicarbonate ions were generated when the carbon dioxide reactant was dissolved in water, and using humidified carbon dioxide as the feed to the cathode.  Thus, carbonate and/or bicarbonate ions are generated at the cathode, which, under influence of the electric potential, are forced towards the bipolar interface.  Hence, the MEA of Matthews et al was capable of bringing protons and carbonate/bicarbonate ions together at the bipolar interface and thus was capable of generating water and carbon dioxide at the bipolar interface.  
With respect to the claim limitation “the anion-conducting layer is configured to allow CO2 and water transport in the anion-conducting layer and away from the bipolar interface”, the anion-conducting layer of Matthews et al was made from an anion exchange polymer (e.g. paragraph [0013]).  Based upon the interpretation of the claim language above, the anion exchange polymer of Matthews et al is considered to be inherently capable of transporting both carbon dioxide and water, in molecular form, away from the bipolar interface.  Note that the claim does not recite a minimum transportation amount, such that any transportation of even one molecule falls within the claim scope.  
Thus, Matthews et al fail to teach that the bipolar membrane interface included (a) covalent cross-linking of the cation-exchange polymer layer with the anion-exchange polymer layer or (b) interpenetration of the anion-exchange polymer layer with the cation-exchange polymer layer.  
Balster et al teach (see abstract, sections 1, 2.1, 2.2, and 3.1) creating a bipolar membrane, wherein the cation exchange polymer layer was coated with a layer of Fe(OH)3 in SPEEK (sulfonated poly(ether ketone)) which was capable of forming covalent bonds with the cation exchange polymer, followed by coating with a layer of anion exchange polymer, which was also capable of forming covalent bonds with the SPEEK interface layer.  Therefore, one of ordinary skill in the art would have expected the SPEEK interface layer of Balster et al to cross-link with both the cation exchange polymer and the anion exchange polymer.     Balster et al teach (see section 3.1 and fig. 7) that the SPEEK layer lowered the electric resistance of the bipolar membrane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a Fe(OH)3 and SPEEK interface layer as taught by Balster et al for the bipolar membrane of Matthews et al because Balster et al teach that the SPEEK interface layer lowered the electrical resistance of the bipolar membrane.  As noted above, the SPEEK layer was inherently capable of bonding to both the cation exchange polymer and the anion exchange polymer, and at least some degree of cross-linking would have been expected to occur.
Regarding claims 10, SPEEK (sulfonated poly(ether ketone)) meets at least formula (II) where R7 and R8 were H or the sulfonic group as an electron-withdrawing moiety.
Regarding claim 11, the S (sulfonated) portion SPEEK included sulfonic acid groups as electron-withdrawing moieties.
Regarding claim 12, SPEEK meets the definition of a substituted arylene.
Regarding claim 13, SPEEK meets the definition of a substituted arylene with X’ being -O-.
Regarding claims 14 and 15, SPEEK meets the definition of -LA-XA where LA was the poly(ether ketone) backbone and XA was the sulfonic acid moiety.
Regarding claim 16, SPEEK included ether (-O-) and carbonyl (-C(O)-) linking moieties.
Allowable Subject Matter
Claims 31-35 are allowed.
The indicated allowability of claim 9 is withdrawn in view of the new scope of claim 1 from which claim 9 depended.  Rejections of claim 9 is made under 35 U.S.C. 112(a) set forth above.
Response to Arguments
Applicant’s amendment to claim 1 removing the last option from the Markush group of claim 1 is sufficient to overcome the anticipation rejection based upon Kuhl et al (US 2017/0321334).  
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. Applicant has argued that Matthews et al fail to teach that the MEA was configured such that it allowed CO2 and water transport in the anion-conducting layer away from the bipolar interface.  
In response, as addressed above in paragraph 2, the claim limitations introduced by Applicant only require a capability of the anion-conducting polymer layer to transport at least some carbon dioxide and water.  As set forth above, the evidence currently of record shows that even a nonporous anion-conducting polymer layer would have been capable of transporting at least some amount of carbon dioxide and water.  Therefore, Applicant’s arguments are insufficient to overcome the rejection grounds using Matthews et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794